Citation Nr: 1033037	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-31 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of 
a right knee arthroscopy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The appellant served on active duty from May 2001 to September 
2003.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

When the Veteran filed his substantive appeal in September 2006, 
he indicated that he could not work because of service-connected 
disability.  The RO responded by way of a letter dated in October 
2006; the Veteran was told what was required to substantiate a 
claim for a total disability rating based on individual 
unemployability (TDIU).  The Veteran was asked to provide a VA 
Form 21-8940, Veterans Application for Increased Compensation 
Based on Unemployability.  The Veteran did not return the form, 
and the RO denied the TDIU claim in January 2007.  Although the 
claim now on appeal involves a claim for an increased rating, 
which might imply a TDIU claim, see Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Veteran has not appealed the January 2007 
denial of the TDIU claim.  The decision below will therefore be 
limited to the right knee disability rating.

Additional evidence in the form of a statement from the Veteran's 
wife was received at the Board in July 2010.  This statement came 
more than three years after notice of certification of the appeal 
was sent to the Veteran.  No explanation was made for why such a 
statement could not have been presented within the 90-day period 
contemplated by 38 C.F.R. § 20.1304.  Therefore, the Board refers 
this statement to the agency of original jurisdiction (AOJ) in 
accordance with 38 C.F.R. § 20.1304(b)(1)(i) (2009).  


FINDING OF FACT

The Veteran's right knee disability is manifested by swelling, 
stiffness, and pain with flare-ups after bending or prolonged 
sitting or standing; his symptoms are tantamount to limitation of 
flexion to 30 degrees without loss of extension; he has no 
instability.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no greater, for 
residuals of right knee arthroscopy have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5260 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The notice requirements were met in this case by a letter sent to 
the Veteran in January 2006.  That letter advised the Veteran of 
the information necessary to substantiate his claim for increase, 
and of his and VA's respective obligations for obtaining 
specified types of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); 38 C.F.R. § 3.159(b).  An April 2006 letter also 
advised the Veteran of how disability ratings and effective dates 
are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was afforded a medical examination in February 2006 
to obtain an opinion as to the residuals of his right knee 
arthroscopy.  The examiner referenced that he did not review the 
claims file.  However, the Board notes that an examination is 
considered adequate when it is based on consideration of the 
appellant's prior medical history and also describes the 
disability in sufficient detail so that the Board's evaluation of 
the disability will be a fully informed one.  Stefl v. Nicholson, 
21 Vet. App. 120, 124-25 (2007).

In this case, the Veteran adequately described the history of his 
right knee disability to the examiner and the examiner gave a 
sufficient opinion as to the diagnosis of the residuals of a 
right knee arthroscopy.  This opinion was rendered by a medical 
professional following a thorough examination and interview of 
the appellant and review of the claims file.  The examiner 
obtained an accurate history and listened to the appellant's 
assertions.  The examiner provided reasoned bases for the 
conclusions that were reached.

There is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
Therefore, the Board finds that the examination is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed; no further 
assistance to the appellant in developing the facts pertinent to 
the issue on appeal is required to comply with the duty to 
assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

The appellant contends that he is entitled to a rating in excess 
of 10 percent for the residuals of his right knee arthroscopy.  
For the reasons that follow, the Board concludes that an 
increased rating is warranted.

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has reviewed all evidence of record, the more 
critical evidence consists of the evidence generated during the 
appeal period.  Further, the Board must evaluate the medical 
evidence of record since the filing of the claim for increased 
rating and consider the appropriateness of a "staged rating" 
(i.e., assignment of different ratings for distinct periods of 
time, based on the facts).  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.

The Veteran's residuals of a right knee arthroscopy have been 
evaluated under the provisions of 38 C.F.R. § 4.71(a), Diagnostic 
Code 5260.  Pertinent regulations do not require that all cases 
show all the findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease and 
the resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).  In the present case, the Veteran's 
residuals of a right knee arthroscopy have been rated as 
limitation of motion of the leg.

The Veteran is not separately rated under Diagnostic Code 5257 
for instability of the right knee.  Under such circumstances, the 
Board will therefore consider (1) whether the Veteran is entitled 
to a rating in excess of 10 percent for any limitation of motion 
of the right knee for the appropriate period, and (2) whether the 
Veteran is entitled to a separate rating for any instability of 
the right knee or other impairment.

As noted above, the Veteran's residuals of right knee arthroscopy 
have been rated as 10 percent disabling under 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5260, for limitation of flexion of the 
right knee.  The normal range of knee motion is 140 degrees of 
flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate 
II (2009).  Diagnostic Code 5260 provides for a 10 percent 
evaluation when flexion is limited to 45 degrees.  A 20 percent 
evaluation is warranted where flexion is limited to 30 degrees.  
A 30 percent evaluation may be assigned where flexion is limited 
to 15 degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation where 
extension of the leg is limited to five degrees.  A 10 percent 
evaluation requires extension limited to 10 degrees.  A 20 
percent evaluation is warranted where extension is limited to 15 
degrees.  A 30 percent evaluation may be assigned where the 
evidence shows extension limited to 20 degrees.  For a 40 percent 
evaluation, extension must be limited to 30 degrees.  And 
finally, where extension is limited to 45 degrees, a 50 percent 
evaluation may be assigned.  38 C.F.R. § 4.71(a), Diagnostic Code 
5261.

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the same 
joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 
Fed. Reg. 59,990 (2004).  Specifically, where a veteran has both 
limitation of flexion and limitation of extension of the same 
leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.  
Id.

The Board finds that the evidence of record supports an 
evaluation of 20 percent, but not greater, for the Veteran's 
residuals of right knee arthroscopy.  In this regard, at a 
February 2006 VA examination, both knees were examined for 
comparison.  The examination report indicates that the Veteran's 
right knee had flexion limited to 90 degrees.  However, the 
examination report notes that the Veteran experienced pain 
beginning at 30 degrees of flexion.  It was specifically reported 
that range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive use.  
Taking into account the holding in DeLuca, the Board will 
consider the Veteran's disability to equate to limitation of 
flexion to 30 degrees, the point at which pain starts on motion.

In consideration of 38 C.F.R. § 4.7, the Board finds that the 
Veteran's functional limitation to 30 degrees supports an 
evaluation of 20 percent.  Furthermore, the Board notes that 
neither the February 2006 VA examination nor any other competent 
medical evidence of record indicates the Veteran experiences 
disability tantamount to flexion limited to 15 degrees, required 
for a 30 percent evaluation, or to any compensable limitation of 
extension.  Thus, the Board finds that the Veteran is not 
entitled to a rating in excess of 20 percent for limitation of 
flexion of the right knee, and he is not entitled to a separate 
compensable rating for limitation of extension because extension 
was to 0 degrees during the February 2006 VA examination.

With regards to instability of the right knee, Diagnostic Code 
5257 provides for a 10 percent evaluation where there is slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation is assigned where there is moderate recurrent 
subluxation or lateral instability, and a 30 percent evaluation 
where there is severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71(a), Diagnostic Code 5257 (2009).

The Board finds that a separate evaluation under Diagnostic Code 
5257 is not warranted for the Veteran's right knee disability as 
there is no competent medical evidence of instability of the 
right knee.  In this regard, the February 2006 VA examination 
notes that the Veteran was negative for McMurray's and 
ballottement, and stable with negative anterior and posterior, 
varus and valgus and Lachman stressing.  Because the clinical 
evidence shows no instability, the Board finds that the competent 
evidence of record is against the award of a separate evaluation 
under Diagnostic Code 5257 for recurrent subluxation or lateral 
instability.

The Board has also considered the potential applicability of 
other rating codes.  However, no higher or separate evaluation is 
warranted under any of the other diagnostic codes related to knee 
disabilities.  In this regard, the Board observes that Diagnostic 
Codes 5258 and 5259 allow for no ratings higher than 20 percent 
for symptoms that have already been contemplated under the 
current rating in accordance with DeLuca, such as pain.  
Moreover, the Veteran does not have nonunion or malunion of the 
tibia or fibula as a residual of the arthroscopy.  Diagnostic 
Code 5262 is therefore inapplicable.  

Overall, the Board concludes that the evidence discussed above 
supports no more than a 20 percent rating for the residuals of 
the Veteran's right knee arthroscopy.

Extra-Schedular Consideration

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extra-schedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disability on appeal 
with the established criteria found in the rating schedule for 
this disability show that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  In 
other words, the problems experienced by the Veteran are 
specifically contemplated in the limitation-of-motion rating.  
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca, supra.  

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

An evaluation of 20 percent, but no greater, for the residuals of 
a right knee arthroscopy is granted, subject to laws and 
regulations governing the payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


